 
Exhibit 10.4

 
 
CLASS B WARRANT TO PURCHASE COMMON STOCK
 
OF
 
CHINA DIGITAL MEDIA CORPORATION (this “Warrant”)




THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE
TRANSFERRED UNTIL (i) A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”) SHALL HAVE BECOME EFFECTIVE WITH RESPECT
THERETO OR (ii) RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO THE EFFECT THAT REGISTRATION UNDER THE SECURITIES
ACT IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER NOR IS SUCH
TRANSFER IN VIOLATION OF ANY APPLICABLE STATE SECURITIES LAWS. THIS LEGEND SHALL
BE ENDORSED UPON ANY WARRANT ISSUED IN EXCHANGE FOR THIS WARRANT OR ANY SHARES
OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT.




------------------------------------------




This is to Certify That, FOR VALUE RECEIVED,     , or its assigns (“Holder”), is
entitled to purchase, subject to the provisions of this Class B Warrant, from
China Digital Media Corporation, a Nevada corporation (the “Company”),      
(  ) fully paid, validly issued and nonassessable shares of common stock, par
value $0.001 per share, of the Company (“Common Stock”) at a price per share of
$1.20 (the “Initial Exercise Price”), which exercise may take place at any time
or from time to time during the period of six (6) years from the day which is
ninety (90) days following the Company’s firm underwritten public offering of
securities pursuant to a registration statement filed by the Company under the
Securities Act (the “Public Offering”) or June 1, 2007 (the “Exercise Period”).
This Warrant is subject to the lock-up provisions set forth in Section 2 of the
Subscription Agreement. This Warrant comprises a portion of a Unit being sold by
the Company pursuant to a Subscription Agreement dated November __, 2006 (the
“Subscription Agreement”). Unless otherwise defined herein, terms defined in
this Warrant shall have the meaning as set forth in the Subscription Agreement.
The number of shares of Common Stock to be received upon the exercise of this
Warrant and the price to be paid for each share of Common Stock may be adjusted
from time to time as hereinafter set forth. The shares of Common Stock
deliverable upon such exercise, and as adjusted from time to time, are
hereinafter sometimes referred to as “Warrant Shares” and the exercise price of
a share of Common Stock in effect at any time and as adjusted from time to time
is hereinafter sometimes referred to as the “Exercise Price.”


(a) EXERCISE OF WARRANT; CANCELLATION OF WARRANT.


(1) This Warrant may be exercised in whole or in part at any time or from time
to time during the Exercise Period; provided, however, that (i) if either such
day is a day on which banking institutions in the State of Nevada are authorized
by law to close, then on the next succeeding day which shall not be such a day,
and (ii) in the event of any merger, consolidation or sale of substantially all
the assets of the Company as an entirety, which is anticipated to result in any
distribution to the Company's stockholders prior to the commencement of the
Exercise Period, the Company shall, as a condition precedent to such
transaction, cause effective provisions to be made so that the Holder shall have
the right to exercise this Warrant, in conjunction with such transaction, into
the kind and amount of shares of stock and other securities and property
(including cash) receivable by a holder of the number of shares of Common Stock
into which this Warrant might have been exercisable immediately prior thereto.
This Warrant may be exercised by presentation and surrender hereof to the
Company at its principal office with the Purchase Form annexed hereto duly
executed and accompanied by payment of the Exercise Price for the number of
Warrant Shares specified in such form. As soon as practicable after each such
exercise of the warrants, but not later than three (3) business days following
the receipt of good and available funds, the Company shall issue and deliver to
the Holder a certificate or certificate for the Warrant Shares issuable upon
such exercise, registered in the name of the Holder or its designee. If this
Warrant should be exercised in part only, the Company shall, upon surrender of
this Warrant for cancellation, execute and deliver a new Warrant evidencing the
rights of the Holder thereof to purchase the balance of the Warrant Shares
purchasable thereunder. Upon receipt by the Company of this Warrant at its
office in proper form for exercise accompanied by payment of the Exercise Price
for the number of Warrant Shares specified in such form, the Holder shall be
deemed to be the holder of record of the shares of Common Stock issuable upon
such exercise, notwithstanding that the stock transfer books of the Company
shall then be closed or that certificates representing such shares of Common
Stock shall not then be physically delivered to the Holder.
 
 
1

--------------------------------------------------------------------------------

 


(b) RESERVATION OF SHARES. The Company shall at all times reserve for issuance
and/or delivery upon exercise of this Warrant such number of shares of its
Common Stock as shall be required for issuance and delivery upon exercise of the
Warrants.


(c) STOCK FULLY PAID. The Company represents, warrants, covenants and agrees
that all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and nonassessable
and free from all taxes, liens and charges created by or through the Company.
The Company further covenants and agrees that during the period within which
this Warrant may be exercised, the Company will at all times have authorized and
reserved for the purpose of issuance upon exercise of this Warrant a number of
shares of Common Stock equal to at least one hundred twenty percent (120%) of
the aggregate number of shares of Common Stock to provide for the exercise of
this Warrant.


(d)  COVENANTS. The Company shall not by any action including, without
limitation, amending the Articles of Incorporation or the by-laws of the
Company, or through any reorganization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other action, avoid or
seek to avoid the observance or performance of any of the terms of this Warrant,
but will at all times in good faith assist in the carrying out of all such terms
and in the taking of all such actions as may be necessary or appropriate to
protect the rights of the Holder hereof against dilution (to the extent
specifically provided herein) or impairment. Without limiting the generality of
the foregoing, the Company will (i) not permit the par value, if any, of its
Common Stock to exceed the then effective Warrant Price, (ii) not amend or
modify any provision of the Articles of Incorporation or by-laws of the Company
in any manner that would adversely affect the rights of the Holders of the
Warrants, (iii) take all such action as may be reasonably necessary in order
that the Company may validly and legally issue fully paid and nonassessable
shares of Common Stock, free and clear of any liens, claims, encumbrances and
restrictions (other than as provided herein) upon the exercise of this Warrant,
and (iv) use its best efforts to obtain all such authorizations, exemptions or
consents from any public regulatory body having jurisdiction thereof as may be
reasonably necessary to enable the Company to perform its obligations under this
Warrant.


(e) FRACTIONAL SHARES. No fractional shares or script representing fractional
shares shall be issued upon the exercise of this Warrant. With respect to any
fraction of a share called for upon any exercise hereof, the Company, at its
option, may either round the number of shares issuable up to the nearest whole
share or shall pay to the Holder an amount in cash equal to such fraction
multiplied by the current market value of a share, determined as follows:


(1) If the Common Stock is listed on a national securities exchange or admitted
to unlisted trading privileges on such exchange or listed for trading on the
Nasdaq Global Market, the current market value shall be the last reported sale
price of the Common Stock on such exchange or market on the last business day
prior to the date of exercise of this Warrant or if no such sale is made on such
day, the average of the closing bid and asked prices for such day on such
exchange or market; or


(2) If the Common Stock is not so listed or admitted to unlisted trading
privileges, but is traded on the Nasdaq Capital Market, the current market value
shall be the average of the closing bid and asked prices for such day on such
market and if the Common Stock is not so traded, the current market value shall
be the mean of the last reported bid and asked prices reported by the NASD
Electronic Bulletin Board on the last business day prior to the date of the
exercise of this Warrant; or
 
 
2

--------------------------------------------------------------------------------

 


(3) If the Common Stock is not so listed or admitted to unlisted trading
privileges and bid and asked prices are not so reported, the current market
value shall be an amount, not less than book value thereof as at the end of the
most recent fiscal year of the Company ending prior to the date of the exercise
of the Warrant, determined in such reasonable manner as may be prescribed by the
Board of Directors of the Company.


(f) OWNERSHIP CAP AND EXERCISE RESTRICTION. Notwithstanding anything to the
contrary set forth in this Warrant, at no time may a Holder of this Warrant
exercise this Warrant if the number of shares of Common Stock to be issued
pursuant to such exercise would exceed, when aggregated with all other shares of
Common Stock owned by such Holder at such time, the number of shares of Common
Stock which would result in such Holder beneficially owning (as determined in
accordance with Section 13(d) of the Exchange Act and the rules thereunder) in
excess of 9.9% of the then issued and outstanding shares of Common Stock;
provided, however, that upon a holder of this Warrant providing the Company with
sixty-one (61) days notice (pursuant to Section (l) hereof) (the "Waiver
Notice") that such Holder would like to waive this Section (g) with regard to
any or all shares of Common Stock issuable upon exercise of this Warrant, this
Section (g) will be of no force or effect with regard to all or a portion of the
Warrant referenced in the Waiver Notice; provided, further, that this provision
shall be of no further force or effect during the sixty-one (61) days
immediately preceding the expiration of the term of this Warrant


(g) EXCHANGE, TRANSFER, ASSIGNMENT OR LOSS OF WARRANT. This Warrant is
exchangeable, without expense, at the option of the Holder, upon presentation
and surrender hereof to the Company or at the office of its stock transfer
agent, if any, for other warrants of different denominations entitling the
holder thereof to purchase in the aggregate the same number of shares of Common
Stock purchasable hereunder. Upon surrender of this Warrant to the Company at
its principal office or at the office of its stock transfer agent, if any, with
the Assignment Form annexed hereto duly executed and funds sufficient to pay any
transfer tax, the Company shall, without charge, execute and deliver a new
Warrant in the name of the assignee named in such instrument of assignment and
this Warrant shall promptly be cancelled. This Warrant may be divided or
combined with other warrants which carry the same rights upon presentation
hereof at the principal office of the Company or at the office of its stock
transfer agent, if any, together with a written notice specifying the names and
denominations in which new Warrants are to be issued and signed by the Holder
hereof. The term “Warrant” as used herein includes any Warrants into which this
Warrant may be divided or exchanged. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of reasonably
satisfactory indemnification, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not this Warrant so lost, stolen, destroyed, or mutilated shall be at
any time enforceable by anyone.


(h) RIGHTS OF THE HOLDER. The Holder shall not, by virtue hereof, be entitled to
any rights of a shareholder in the Company, either at law or equity, and the
rights of the Holder are limited to those expressed in the Warrant and are not
enforceable against the Company except to the extent set forth herein.


(i) ANTI-DILUTION PROVISIONS. Subject to the provisions of Section l hereof, the
Exercise Price in effect at any time and the number and kind of securities
purchasable upon the exercise of the Warrants shall be subject to adjustment
from time to time upon the happening of certain events as follows:


(1) In case the Company shall hereafter (i) declare a dividend or make a
distribution on its outstanding shares of Common Stock in shares of Common
Stock, (ii) subdivide or reclassify its outstanding shares of Common Stock into
a greater number of shares, or (iii) combine or reclassify its outstanding
shares of Common Stock into a smaller number of shares, the Exercise Price in
effect at the time of the record date for such dividend or distribution or of
the effective date of such subdivision, combination or reclassification shall be
adjusted so that it shall equal the price determined by multiplying the Exercise
Price by a fraction, the denominator of which shall be the number of shares of
Common Stock outstanding after giving effect to such action, and the numerator
of which shall be the number of shares of Common Stock outstanding immediately
prior to such action with an appropriate adjustment in the number of shares
purchasable hereunder as described in Subsection (6). Such adjustment shall be
made successively whenever any event listed above shall occur.
 
 
3

--------------------------------------------------------------------------------

 


(2) Subject to the provisions of Subsection (6) below, in case the Company shall
fix a record date for the issuance of rights or warrants to all of the holders
of its Common Stock entitling them to subscribe for or purchase shares of Common
Stock (or securities convertible into Common Stock) at a price (the
“Subscription Price”) of $0.80 or less (which price shall be proportionately
adjusted if any of the events in Subsections (1), (2), or (3) occur), the
Exercise Price shall be adjusted so that the same shall equal the lower of
(i) the price determined by multiplying the Exercise Price in effect immediately
prior to the date of such issuance by a fraction, the numerator of which shall
be the sum of the number of shares of Common Stock outstanding on the record
date mentioned below and the number of additional shares of Common Stock which
the aggregate offering price of the total number of shares of Common Stock so
offered (or the aggregate conversion price of the convertible securities so
offered) would purchase at such current market price per share of the Common
Stock, and the denominator of which shall be the sum of the number of shares of
Common Stock outstanding on such record date and the number of additional shares
of Common Stock offered for subscription or purchase (or into which the
convertible securities so offered are convertible) or (ii) in the event the
Subscription Price is equal to or higher than the current market price but is
less than the Exercise Price, the price determined by multiplying the Exercise
Price in effect immediately prior to the date of issuance by a fraction, the
numerator of which shall be the sum of the number of shares outstanding on the
record date mentioned below and the number of additional shares of Common Stock
which the aggregate offering price of the total number of shares of Common Stock
so offered (or the aggregate conversion price of the convertible securities so
offered) would purchase at the Exercise Price in effect immediately prior to the
date of such issuance, and the denominator of which shall be the sum of the
number of shares of Common Stock outstanding on the record date mentioned below
and the number of additional shares of Common Stock offered for subscription or
purchase (or into which the convertible securities so offered are convertible).
Such adjustment shall be made successively whenever such rights or warrants are
issued and shall become effective immediately after the record date for the
determination of shareholders entitled to receive such rights or warrants; and
to the extent that shares of Common Stock are not delivered (or securities
convertible into Common Stock are not delivered) after the expiration of such
rights or warrants the Exercise Price shall be readjusted to the Exercise Price
which would then be in effect had the adjustments made upon the issuance of such
rights or warrants been made upon the basis of delivery of only the number of
shares of Common Stock (or securities convertible into Common Stock) actually
delivered.


(3) In case the Company shall hereafter distribute to the holders of its Common
Stock evidences of its indebtedness or assets (excluding cash dividends or
distributions and dividends or distributions referred to in Subsection (1)
above) or subscription rights or warrants (excluding those referred to in
Subsection (2) above), then in each such case the Exercise Price in effect
thereafter shall be determined by multiplying the Exercise Price in effect
immediately prior thereto by a fraction, the numerator of which shall be the
total number of shares of Common Stock outstanding multiplied by the current
market price per share of Common Stock, less the fair market value (as
determined by the Company's Board of Directors) of said assets or evidences of
indebtedness so distributed or of such rights or warrants, and the denominator
of which shall be the total number of shares of Common Stock outstanding
multiplied by such current market price per share of Common Stock. Such
adjustment shall be made successively whenever such a record date is fixed. Such
adjustment shall be made whenever any such distribution is made and shall become
effective immediately after the record date for the determination of
shareholders entitled to receive such distribution.


(4) Subject to the provisions of Subsection (6) below, in case the Company shall
hereafter issue shares of its Common Stock (excluding shares issued (a) in any
of the transactions described in Subsection (1) above, (b) upon exercise of
options, warrants, convertible preferred stock, and convertible debentures
outstanding as of the date hereof or set forth on Schedule 9(c) of the
Subscription Agreement, (c) to shareholders of any corporation acquired by the
Company or which merges into the Company in proportion to their stock holdings
of such corporation immediately prior to such merger, upon such merger, (d)
issued in a bona fide public offering pursuant to a firm commitment
underwriting, (e) upon the issuance of shares of Common Stock (or Common Stock
equivalents) to the Company’s employees, directors, and consultants for services
rendered to the Company, not to exceed an aggregate of 10% of the sum of (i) the
number of shares of Common Stock outstanding plus (ii) the number of shares
underlying the Debentures (as defined in the Subscription Agreement); provided,
however, that the Company shall not issue any shares of Common Stock (or Common
Stock equivalents) to its executive officers, directors or 5% or greater
shareholders until such time as the Registration Statement registering the
shares underlying the debentures has been continuously effective (excluding
reasonable periods required for material updates) for a period of six months and
thereafter, with regard to its executive officers, directors and 5% or greater
shareholders, the Company shall issue no more than one tenth of the amount of
Common Stock (or Common Stock equivalents) permitted hereunder during any fiscal
quarter, and (f) issued to financial institutions in connection with financing
arrangements) for a consideration per share (the “Offering Price”) less than
$0.80 per share (which price shall be proportionately adjusted if any of the
events in Subsections (1), (2), or (3) occur), the Exercise Price shall be
adjusted immediately thereafter so that it shall equal the price determined by
multiplying the Exercise Price in effect immediately prior to the date of
issuance by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to the issuance of such additional
shares and the number of shares of Common Stock which the aggregate
consideration received for the issuance of such additional shares would purchase
at the Exercise Price in effect immediately prior to the date of such issuance,
and the denominator of which shall be the number of shares of Common Stock
outstanding immediately after the issuance of such additional shares. Such
adjustment shall be made successively whenever such an issuance is made.
 
 
4

--------------------------------------------------------------------------------

 


(5) Subject to the provisions of Subsection (6) below, in case the Company shall
hereafter issue any securities convertible into or exchangeable for its Common
Stock (excluding securities issued in transactions described in Subsections (2),
(3), and (4) above) for a consideration of $0.80 per share or less (which price
shall be proportionately adjusted if any of the events in Subsections (1), (2),
or (3) occur), the Exercise Price shall be adjusted immediately thereafter so
that it shall equal the price determined by multiplying the Exercise Price in
effect immediately prior to the date of issuance by a fraction, the numerator of
which shall be the sum of the number of shares outstanding immediately prior to
the issuance of such securities and the number of shares of Common Stock which
the aggregate consideration received for such securities would purchase at the
Exercise Price in effect immediately prior to the date of such issuance, and the
denominator of which shall be the sum of the number of shares of Common Stock
outstanding immediately prior to the issuance of such securities and the maximum
number of shares of Common Stock of the Company deliverable upon conversion of
or in exchange for such securities at the initial conversion or exchange price
or rate. Such adjustment shall be made successively whenever such an issuance is
made.


(6) Whenever the Exercise Price payable upon exercise of each Warrant is
adjusted pursuant to Subsections (1), (2), (3), (4) and (5) above, the number of
Shares purchasable upon exercise of this Warrant shall simultaneously be
adjusted by multiplying the number of Shares initially issuable upon exercise of
this Warrant by the Exercise Price in effect on the date hereof and dividing the
product so obtained by the Exercise Price, as adjusted.


(7) For purposes of any computation respecting consideration received pursuant
to Subsections (4) and (5) above, the following shall apply:


(A) in the case of the issuance of shares of Common Stock for cash, the
consideration shall be the amount of such cash, provided that in no case shall
any deduction be made for any commissions, discounts or other expenses incurred
by the Company for any underwriting of the issue or otherwise in connection
therewith;


(B) in the case of the issuance of shares of Common Stock for a consideration in
whole or in part other than cash, the consideration other than cash shall be
deemed to be the fair market value thereof as determined in good faith by the
Board of Directors of the Company (irrespective of the accounting treatment
thereof), whose determination shall be conclusive; and


(C) in the case of the issuance of securities convertible into or exchangeable
for shares of Common Stock, the aggregate consideration received therefor shall
be deemed to be the consideration received by the Company for the issuance of
such securities plus the additional minimum consideration, if any, to be
received by the Company upon the conversion or exchange thereof (the
consideration in each case to be determined in the same manner as provided in
clauses (A) and (B) of this Subsection (7)).


(8) For the purpose of any computation under Subsections (2), (3), (4) and (5)
above, the current market price per share of Common Stock at any date shall be
determined in the manner set forth in Section (e) hereof except that the current
market price per share shall be deemed to be the higher of (i) the average of
the closing prices for 30 consecutive business days before such date or (ii) the
closing price on the business day immediately preceding such date.


(9) No adjustment in the Exercise Price shall be required unless such adjustment
would require an increase or decrease of at least five cents ($0.05) in such
price; provided, however, that any adjustments which by reason of this
Subsection (9) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment required to be made hereunder. All
calculations under this Section (i) shall be made to the nearest cent or to the
nearest one-hundredth of a share, as the case may be. Anything in this
Section (i) to the contrary notwithstanding, the Company shall be entitled, but
shall not be required, to make such changes in the Exercise Price, in addition
to those required by this Section (i), as it shall determine, in its sole
discretion, to be advisable in order that any dividend or distribution in shares
of Common Stock, or any subdivision, reclassification or combination of Common
Stock, hereafter made by the Company shall not result in any Federal Income tax
liability to the holders of Common Stock or securities convertible into Common
Stock (including Warrants).
 
 
5

--------------------------------------------------------------------------------

 


(10) Whenever the Exercise Price is adjusted, as herein provided, the Company
shall promptly but no later than 30 days after any request for such an
adjustment by the Holder, cause a notice setting forth the adjusted Exercise
Price and adjusted number of Shares issuable upon exercise of each Warrant, and,
if requested, information describing the transactions giving rise to such
adjustments, to be mailed to the Holders at their last addresses appearing in
the Warrant Register, and shall cause a certified copy thereof to be mailed to
its transfer agent, if any. In the event the Company does not provide the Holder
with such notice and information within 30 days of a request by the Holder, the
failure of which causes the Holder material damage, then notwithstanding the
provisions of this Section (i), the Exercise Price shall be immediately adjusted
to equal the lowest Offering Price, Subscription Price or Conversion Price, as
applicable, since the date of this Warrant, and the number of shares issuable
upon exercise of this Warrant shall be adjusted accordingly. The Company may
retain a firm of independent certified public accountants selected by the Board
of Directors (who may be the regular accountants employed by the Company) to
make any computation required by this Section (i), and a certificate signed by
such firm shall be conclusive evidence of the correctness of such adjustment.


(11) In the event that at any time, as a result of an adjustment made pursuant
to Subsection (1) above, the Holder of this Warrant thereafter shall become
entitled to receive any shares of the Company, other than Common Stock,
thereafter the number of such other shares so receivable upon exercise of this
Warrant shall be subject to adjustment from time to time in a manner and on
terms as nearly equivalent as practicable to the provisions with respect to the
Common Stock contained in Subsections (1) to (10), inclusive above.


(12) Irrespective of any adjustments in the Exercise Price or the number or kind
of shares purchasable upon exercise of this Warrant, Warrants theretofore or
thereafter issued may continue to express the same price and number and kind of
shares as are stated in the similar Warrants initially issuable pursuant to this
Agreement.


(j) OFFICER'S CERTIFICATE. Whenever the Exercise Price shall be adjusted as
required by the provisions of the foregoing Section, the Company shall forthwith
file in the custody of its Secretary or an Assistant Secretary at its principal
office and with its stock transfer agent, if any, an officer's certificate
showing the adjusted Exercise Price determined as herein provided, setting forth
in reasonable detail the facts requiring such adjustment, including a statement
of the number of additional shares of Common Stock, if any, and such other facts
as shall be necessary to show the reason for and the manner of computing such
adjustment. Each such officer's certificate shall be made available at all
reasonable times for inspection by the holder or any holder of a Warrant
executed and delivered pursuant to Section (a) and the Company shall, forthwith
after each such adjustment, mail a copy by certified mail of such certificate to
the Holder or any such holder.


(k) NOTICES TO WARRANT HOLDERS. So long as this Warrant shall be outstanding,
(i) if the Company shall pay any dividend or make any distribution upon the
Common Stock or (ii) if the Company shall offer to the holders of Common Stock
for subscription or purchase by them any share of any class or any other rights
or (iii) if any capital reorganization of the Company, reclassification of the
capital stock of the Company, consolidation or merger of the Company with or
into another corporation, sale, lease or transfer of all or substantially all of
the property and assets of the Company to another corporation, or voluntary or
involuntary dissolution, liquidation or winding up of the Company shall be
effected, then in any such case, the Company shall cause to be mailed by
certified mail to the Holder, at least ten (10) days prior the date specified in
(x) or (y) below, as the case may be, a notice containing a brief description of
the proposed action and stating the date on which (x) a record is to be taken
for the purpose of such dividend, distribution or rights, or (y) such
reclassification, reorganization, consolidation, merger, conveyance, lease,
dissolution, liquidation or winding up is to take place and the date, if any is
to be fixed, as of which the holders of Common Stock or other securities shall
receive cash or other property deliverable upon such reclassification,
reorganization, consolidation, merger, conveyance, dissolution, liquidation or
winding up.
 
 
6

--------------------------------------------------------------------------------

 


(l) RECLASSIFICATION, REORGANIZATION OR MERGER.


(1)  Subject to the provisions of Section (i) above, in case the Company after
the Original Issue Date shall do any of the following (each, a "Triggering
Event"): (a) consolidate or merge with or into any other Person and the Company
shall not be the continuing or surviving corporation of such consolidation or
merger, or (b) permit any other Person to consolidate with or merge into the
Company and the Company shall be the continuing or surviving Person but, in
connection with such consolidation or merger, any Capital Stock of the Company
shall be changed into or exchanged for Securities of any other Person or cash or
any other property, or (c) transfer all or substantially all of its properties
or assets to any other Person, then, and in the case of each such Triggering
Event, proper provision shall be made to the Warrant Price and the number of
shares of Warrant Stock that may be purchased upon exercise of this Warrant so
that, upon the basis and the terms and in the manner provided in this Warrant,
the Holder of this Warrant shall be entitled upon the exercise hereof at any
time after the consummation of such Triggering Event, to the extent this Warrant
is not exercised prior to such Triggering Event, to receive at the Warrant Price
as adjusted to take into account the consummation of such Triggering Event, in
lieu of the Common Stock issuable upon such exercise of this Warrant prior to
such Triggering Event, the Securities, cash and property to which such Holder
would have been entitled upon the consummation of such Triggering Event if such
Holder had exercised the rights represented by this Warrant immediately prior
thereto (including the right of a shareholder to elect the type of consideration
it will receive upon a Triggering Event), subject to adjustments (subsequent to
such corporate action) as nearly equivalent as possible to the adjustments
provided for elsewhere in Section (i), and the Warrant Price shall be adjusted
to equal the product of (A) the closing price of the common stock of the
continuing or surviving corporation as a result of such Triggering Event as of
the date immediately preceding the date of the consummation of such Triggering
Event multiplied by (B) the quotient of (i) the Warrant Price divided by (ii)
the Per Share Market Value of the Common Stock as of the date immediately
preceding the Original Issue Date.

 
(2)  In the event that the Holder has elected not to exercise this Warrant prior
to the consummation of a Triggering Event, the surviving entity and/or each
Person (other than the Company) which may be required to deliver any Securities,
cash or property upon the exercise of this Warrant as provided herein shall
assume, by written instrument delivered to, and reasonably satisfactory to, the
Holder of this Warrant, (A) the obligations of the Company under this Warrant
(and if the Company shall survive the consummation of such Triggering Event,
such assumption shall be in addition to, and shall not release the Company from,
any continuing obligations of the Company under this Warrant) and (B) the
obligation to deliver to such Holder such Securities, cash or property as, in
accordance with the foregoing provisions of this subsection (a), such Holder
shall be entitled to receive, and the surviving entity and/or each such Person
shall have similarly delivered to such Holder an opinion of counsel for the
surviving entity and/or each such Person, which counsel shall be reasonably
satisfactory to such Holder, or in the alternative, a written acknowledgement
executed by the President or Chief Financial Officer of the Company, stating
that this Warrant shall thereafter continue in full force and effect and the
terms hereof (including, without limitation, all of the provisions of this
subsection (ii)) shall be applicable to the Securities, cash or property which
the surviving entity and/or each such Person may be required to deliver upon any
exercise of this Warrant or the exercise of any rights pursuant hereto.



(3)  Immediately upon the occurrence of a Triggering Event, the Company shall
notify the Holder in writing of such Triggering Event and provide the
calculations in determining the number of shares of Warrant Stock issuable upon
exercise of the new warrant and the adjusted Warrant Price.  Upon the Holder’s
request, the continuing or surviving corporation as a result of such Triggering
Event shall issue to the Holder a new warrant of like tenor evidencing the right
to purchase the adjusted number of shares of Warrant Stock and the adjusted
Warrant Price pursuant to the terms and provisions of this Section (l)(1). 
 
 
7

--------------------------------------------------------------------------------

 


(4) Notwithstanding the foregoing, the provisions of Sections (l)(1), (l)(2) and
(l)(3), if the surviving entity pursuant to any such Triggering Event is not a
company that has (i) a class of equity securities registered pursuant to the
Securities Exchange Act of 1934, as amended; (ii) its common stock listed or
quoted on a national securities exchange, national automated quotation system or
the OTC Bulletin Board; and, (iii) average monthly trading volume of its
securities which exceeds 4% of its outstanding shares for the previous three
months (a surviving entity that does meet such criteria is hereafter referred to
as a “Qualified Issuer”), then the surviving entity, at the Holder’s request,
shall pay to the Holder an amount in cash equal to the value of this Warrant
calculated in accordance with the Agreed Valuation Formula (as defined below).


(5) Upon the Occurrence of a Triggering Event, the Company and the Holder agree
to value this Warrant using the Black-Scholes option-pricing formula as set
forth herein and further agree that the use of such assumptions, as set forth
below, in conjunction with such formula is a fair and equitable method for
valuing this Warrant regardless of whether or not the Black-Scholes formula
would normally be used to value similar instruments in such a circumstance or
would normally apply to such an instrument. The following assumptions shall be
used to calculate the value of this Warrant in conjunction with the Black
Scholes option-pricing formula upon the occurrence of a Triggering Event: (1)
volatility of 90%; (2) risk-free interest rate based on the Federal Reserve
Statistical Release H.15(and/or such new release by the Federal Reserve that
supplements or replaces Statistical Release H.15) using the Nominal Treasury
constant maturities, the starting date being the date that the final acquisition
price was announced and using the instrument with the closest maturity date but
not less than the maturity date (e.g. if our warrant has 2.5 years left we would
use the 3 year not the 2 year); (3) share price equals the final share price
used in the Triggering Event; and (4) expected life beginning on the date the
final price used for the Triggering Event is announced (the “Agreed Valuation
Formula”).



(6) Notwithstanding the provisions of Sections (l)(1), (l)(2) and (l)(3),
provided the surviving entity pursuant to a Triggering Event is a Qualified
Issuer as defined in Section (l)(4), then the surviving entity may elect to pay
the Holder the value of this Warrant, calculated in accordance with the Agreed
Valuation Formula in registered shares of its common stock valued at fair market
value calculated based upon the closing price of the surviving entity’s common
stock, as of the date of the Triggering Event.


(7) The foregoing provisions of this Section (l) shall similarly apply to
successive consolidations, mergers, sales or conveyances. In the event that in
connection with any such capital reorganization, consolidation, merger, sale or
conveyance, additional shares of Common Stock shall be issued in exchange,
conversion, substitution or payment, in whole or in part, for a security of the
Company other than Common Stock, any such issue shall be treated as an issue of
Common Stock covered by the provisions of Subsection (1) of Section (i) hereof.


(m) REGISTRATION RIGHTS. The Holders of this Warrant shall have the registration
rights set forth in Section 5(c) of the Subscription Agreement.
 
 
8

--------------------------------------------------------------------------------

 
 
CHINA DIGITAL MEDIA CORPORATION




By: __________________________      
Name: Ng Chi Shing (a.k.a. Daniel Ng)
Title: President and Chief Executive Officer


Dated: ________, 2006

9

--------------------------------------------------------------------------------


 
PURCHASE FORM




                                                         Dated


The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing ____ shares of Common Stock and hereby makes payment
of ____ in payment of the actual exercise price thereof.
 
___________________________________ 
 
INSTRUCTIONS FOR REGISTRATION OF STOCK


Name
(Please typewrite or print in block letters)




Address




Signature


 
ASSIGNMENT FORM
 


FOR VALUE RECEIVED, ____________ hereby sells, assigns and transfers unto




Name
(Please typewrite or print in block letters)
 
Address


the right to purchase Common Stock represented by this Class B Warrant to the
extent of   shares as to which such right is exercisable and does hereby
irrevocably constitute and appoint   Attorney, to transfer the same on the books
of the Company with full power of substitution in the premises.


Date


Signature
 
 
 
10

--------------------------------------------------------------------------------

 